DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 9 and 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

                                                       Reference of prior art 

Chen Meng.  (CN 105711826, Tandem type oil-electric hybrid unmanned aerial vehicle).
Botti et al.  (US 20130147204, Hybrid Drive And Energy System For Aircraft).
Kvitnevskiy.  (US 20160059958, Controlling Rotary Wing Aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  Claim(s) 1, 2 and 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Meng in view of Botti.

Re claim 1    Referring to the figures and the Detailed Description, Chen Meng discloses:
 A hybrid propulsion system (30) for a multi-rotor rotary wing aircraft (FIG. 1), comprising:
 an internal combustion engine (1) and an electric generator (2) coupled to the internal combustion engine such that in use, the internal combustion engine drives the electric generator (1, 2), 
a rectifier (3) connected to the electric generator to convert an alternating current delivered by the electric generator into a direct current, 
However Chen Meng fails to teach as disclosed by Botti:    conversion means configured to convert the direct current into alternating current, and an electric network connecting the rectifier to the conversion means (item 188 connected to the electric network connecting the rectifier to the inverter 188), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Botti teachings of conversion means configured to convert the direct current into alternating current, and an electric network connecting the rectifier to the conversion means into the Chen Meng to ensure converting the DC current into AC current to be appropriate for the motors.
at least one first group (Chen Meng 11) of at least two first electric motors (Chen Meng two electric motors of the eight motors of item 11) connected to the conversion means such that in use, the conversion means supply the first electric motors with alternating current, 
propellers (Chen Meng 12) respectively coupled to the first electric motors such that in use, the first electric motors drive the propellers, wherein the conversion means comprise a first inverter (Botti 188) configured to supply the first electric motors in parallel. 

Re claim 2    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses:  The hybrid propulsion system according to claim 1, wherein the first electric motors (46A, 46B) supplied by the first inverter (36) are two in number (Botti fig. 6, item 188 when connected to the two motors). 

Re claim 6    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: The hybrid propulsion system according to claim 1, further comprising an energy storage unit (26) connected to the electric network (44) in parallel with the electric generator (20) (Botti fig. 6, item 200). 

Re claim 7    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: A multi-rotor rotary wing aircraft (10), comprising a hybrid propulsion system (30) according to claim 1 (Chen Meng fig. 1, UAV). 

Re claim 8    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: A method for manufacturing a hybrid propulsion system (30) for a multi-rotor rotary wing aircraft (10), comprising at least the respective steps of: 
providing a plurality of electric motors, propellers, an internal combustion engine (22), an electric generator (20), a rectifier (34), an electric network (44), and a first inverter (36); 
coupling the electric generator (20) to the internal combustion engine (22); 
connecting the rectifier (34) to the electric generator (20); 
connecting the first inverter (36) to the rectifier (34) by means of the electric network (44); 
selecting, among the plurality of electric motors, a first group (46) of at least two first electric motors (46A, 46B); 
connecting the first electric motors (46A, 46B) in parallel with the first inverter (36); 
coupling at least part of the propellers (12A, 12B) to the first electric motors (46A, 46B); 
whereby, in use, the internal combustion engine (22) drives the electric generator (20), the rectifier (34) convert an alternating current delivered by the electric generator (20) into a direct current, the conversion means convert the direct current into alternating current, the conversion means supply the first electric motors (46A, 46B) with alternating current, the first electric motors (46A, 46B) drive the propellers (12A, 12B), and the first inverter (36) supplies the first electric motors (46A, 46B) in parallel. 
(Claim 8 is similar in scope to Claim 1; therefore, Claim 8 is rejected under the same rationale as Claim 1).

  Claim(s)  3-5, 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Meng in view of Botti K in view of Kvitnevskiy.

Re claim 3    Referring to the figures and the Detailed Description, Chen Meng, as modified above, fails to teach as disclosed by Kvitnevskiy: The hybrid propulsion system according to claim 2, wherein the propellers (12A, 12B) coupled to the first electric motors (46A, 46B) are two coaxial contra-rotating propellers (¶ 0159). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kvitnevskiy teachings of the propellers coupled to the first electric motors are two coaxial contra-rotating propellers into the Chen Meng to increase the thrust of the propellers.

	Re claim 4    Referring to the figures and the Detailed Description, Chen Meng, as modified above, fails to teach as disclosed by Kvitnevskiy:  The hybrid propulsion system according to claim 1, comprising at least one other group (48, 50, 52) of at least two other electric motors (48A, 48B, 50A, 50B, 52A, 52B), and other propellers (14A, 14B, 16A, 16B, 18A, 18B) respectively coupled to these other electric motors (Kvitnevskiy ¶ 0058-0059), and wherein the conversion means comprise, for the or each other group of other electric motors, another corresponding inverter (38, 40, 42) configured to supply the other corresponding electric motors in parallel (Botti fig. 6, item 188 to supply the other corresponding electric motors in parallel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kvitnevskiy teachings of at least one other group (48, 50, 52) of at least two other electric motors (48A, 48B, 50A, 50B, 52A, 52B), and other propellers (14A, 14B, 16A, 16B, 18A, 18B) respectively coupled to these other electric motors, and wherein the conversion means comprise, for the or each other group of other electric motors, another corresponding inverter (38, 40, 42) configured to supply the other corresponding electric motors in parallel into the Chen Meng to increase the total thrust of the propellers of the multi-rotor rotary wing aircraft by using AC motors.

	Re claim 5    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses:  The hybrid propulsion system according to claim 4, wherein the first electric motors (46A, 46B) and the other electric motors (48A, 48B, 50A, 50B, 52A, 52B) have an intrinsic characteristic the variance of which, calculated for the motors of any of the first group (46) and the other or each other group (48, 50, 52), is lower than the variance of said intrinsic characteristic calculated for all the first electric motors and the other electric motors (Kvitnevskiy ¶ 0058-0059, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.). 

Re claim 9    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses: The method according to claim 8, further comprising the respective steps of: 
selecting, among the plurality of electric motors, at least one other group (48, 50, 52) of at least two other electric motors (48A, 48B, 50A, 50B, 52A, 52B);
 providing, for the or each other group of other electric motors, another corresponding inverter (38, 40, 42); 
connecting the other electric motors of the or each other group in parallel with the corresponding other inverter. 
(Claim 9 is similar in scope to Claim 4; therefore, Claim 9 is rejected under the same rationale as Claim 4).

Re claim 10    Referring to the figures and the Detailed Description, Chen Meng, as modified above, discloses:  The method according to claim 9, wherein the first electric motors (46A, 46B) and the other electric motors (48A, 48B, 50A, 50B, 52A, 52B) are chosen so as to have an intrinsic characteristic the variance of which, calculated for the motors of any of the first group (46) and the other or each other group (48, 50, 52), is lower than the variance of said intrinsic characteristic calculated for all the first electric motors and the other electric motors.
(Claim 10 is similar in scope to Claim 5; therefore, Claim 10 is rejected under the same rationale as Claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kejha (US 20080184906) teaches an advanced internal combustion-electric hybrid airplane. Forgac. (US 20110001020) teaches a Quad Tilt-Rotor (QTR) aircraft.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642